In an action to recover damages, inter alia, for breach of contract (action No. 1), and an action to recover the balance of payment for goods sold and delivered (action No. 2), the appeal is from an order of the Supreme Court, Queens County (LeVine, J.), dated November 6, 1985, which granted the motion of National States Electric Corporation for leave to serve an amended complaint in action No. 1 and for a joint trial of action No. 2 with action No. 1.
Order affirmed, with costs.
The appellants in action No. 1 have not alleged any actual prejudice resulting from the proposed amendment to the complaint sufficient to justify the denial of the respondent’s motion to amend the complaint (see, Sentry Ins. Co. v KeroSun, Inc., 122 AD2d 204). In view of the fact that the two actions pending between the parties are based on common questions of law and fact, a joint trial is warranted (see, Matter of Vigo S. S. Corp. [Marship Corp.], 26 NY2d 157, cert denied sub nom. Snare Corp. v Vigo S. S. Corp., 400 US 819). Accordingly, Special Term properly granted the respondent’s motion for leave to serve an amended complaint, and properly directed a joint trial of the two actions. Mollen, P. J., Lazer, Mangano and Lawrence, JJ., concur.